
	
		II
		110th CONGRESS
		1st Session
		S. 1266
		IN THE SENATE OF THE UNITED STATES
		
			May 2, 2007
			Mr. Craig introduced the
			 following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to increase
		  assistance for veterans interred in cemeteries other than national cemeteries,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Veterans' Dignified Burial
			 Assistance Act of 2007.
		2.Increase in
			 assistance for veterans interred in cemeteries other than national
			 cemeteries
			(a)Increase in
			 plot or interment allowanceSection 2303(b) of title 38, United States
			 Code, is amended by striking $300 each place it appears and
			 inserting $400.
			(b)Repeal of time
			 limitation for State filing for reimbursement for interment costs
				(1)In
			 generalThe second sentence of section 3.1604(d)(2) of title 38,
			 Code of Federal Regulations, shall have no further force or effect as it
			 pertains to unclaimed remains of a deceased veteran.
				(2)Retroactive
			 applicationThe provision of paragraph (1) shall take effect as
			 of October 1, 2006.
				(c)Grants for
			 operation and maintenance of State veterans' cemeteries
				(1)In
			 generalSubsection (a) of section 2408 of such title is
			 amended—
					(A)by inserting
			 (1) before Subject to;
					(B)by designating
			 the second sentence as paragraph (2) and indenting the margin of such
			 paragraph, as so designated, two ems from the left margin; and
					(C)in paragraph (1),
			 as designated by subparagraph (A) of this paragraph, by striking assist
			 such State in establishing, expanding, or improving veterans' cemeteries owned
			 by such State. and inserting “assist such State in the
			 following:
						
							(A)Establishing, expanding, or improving
				veterans' cemeteries owned by such State.
							(B)Operating and maintaining such
				cemeteries.
							.
					(2)Limitation on
			 amounts awardedSubsection (e) of such section is amended—
					(A)by inserting
			 (1) before Amounts; and
					(B)by adding at the
			 end the following new paragraph:
						
							(2)In any fiscal year, the aggregate
				amount of grants awarded under this section for the purposes specified in
				subsection (a)(1)(B) may not exceed
				$5,000,000.
							.
					(3)Conforming
			 amendments(A)Subsection (b) of such
			 section is amended—
						(i)by striking Grants under
			 this section and inserting Grants under this section for the
			 purposes described in subsection (a)(1)(A); and
						(ii)by striking a grant under
			 this section each place it appears and inserting such a
			 grant.
						(B)Subsection (d) of such section is
			 amended by inserting , or in operating and maintaining a veterans'
			 cemetery, after veterans' cemetery.
					(C)Subsection (f)(1) of such section is
			 amended by inserting , or in operating and maintaining veterans'
			 cemeteries, after veterans' cemeteries.
					(4)RegulationsNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Veterans Affairs shall prescribe regulations to carry out the amendments
			 made by this subsection.
				
